Title: To George Washington from Moses Hazen, 29 January 1783
From: Hazen, Moses
To: Washington, George


                        
                            Sir,
                            Pompton, 29th January 1783.
                        
                        The Gentlemen Officers of my Regiment, who had the Honour of presenting a Memorial to your Excellency of the
                            13th Instant, beg leave now to exhibit sundry Charges against Lieut. Thomas Edwards, Judge-Advocate in the Army of the
                            United States of America, as follows, viz.
                        1. The Want of Abilities and a regular judicious System in the Office and Duties of a Judge Advocate.
                        2. The Want of Candour and Impartiallity in conducting Prosecutions as Judge-Advocate in Courts-martial: And
                        3. A Neglect of Duty in the Office of Judge-Advocate—are the Heads of the Charges which we are ready to
                            support.
                        To carry those general Heads into specific Charges, we shall confine ourselves to those and to those only
                            which in Justice to our own injured Characters we find our selves compelled to prosecute.
                        1st The Want of Knowledge in common Law and Equity, the Basis of Military Courts Martial, renders Mr Edwards,
                            as we conceive, inadequate to the important Office of Judge-Advocate in the Army, and therefore unable to conduct
                            Prosecutions in Military Courts in a regular uniform, legal and judicious Manner, to the Prejudice of Decency, good Order,
                            the Honour of the Army, and Interest of these States; which will herein after more fully appear.
                        2ndly The Want of Abilities in Mr Edwards to fill the Office of Judge-Advocate, and a regular judicious
                            System in him, will also be found in his Conduct on a General Court-Martial held at West-Point in the Month of December
                            1780, for the Trial of Major James R. Reid, whereof Colonel Graton was President, by erroneously holding out Ideas to the
                            Court and insisting that a Prisoner in his Defence had a Right to say what he pleased, without being responsible to that
                            Court, be it ever so erroneous, false, or impertinent to the Cause, or Prejudicial to Individual Characters—and thereby it
                            is presumed he crowded into that Court a most infamous Libel called Major Reid’s Defence, under the Pretence that if it
                            contained any Thing false or criminal it was at his (Major Reid’s) own Risque, and a proper Subject for a new Trial, but
                            not cognizable by that Court, it being posterior to the Commencement of the Trial, and that Major Reid might afterwards be
                            made liable for any Errors or Crimes committed by him in the Cause of his Defence; on which erroneous, weak, and
                            injudicial Opinion the Court, it is presumed decreed in Substance accordingly; to which we refer; and which is the very
                            Source and Foundation of the Prosecution of Major Reid before a late General Court-Martial whereof Col. Putnam was
                            President.
                        3rdly The Want of Abilities and a regular judicious System in Mr Edwards in the Office of Judge-Advocate will
                            appear by his suffering Major Reid to hand through him to the said late court erroneous Quotations out of Common Law
                            unfairly Stated in order to suppress the Testimony of Major Reid’s own Public Acts on Record, admitted by all Authors in
                            Civil Law or Equity to be the best possible Testimony in the World; and not ever before rejected in Military Courts
                            Martial—and by suffering the Prisoner Major Reid, uncontradicted positively to assert to the Court, that his late Defence
                            was under the Sanction of the former Court, which Mr Edwards well knew, or ought to have known, to the contrary; for he
                            most strenously urged to the said former Court, whereof Col. Graton was President, the Propriety of illiberal Reflections
                            and Crimination of private Characters in a Prisoner’s Defence, even when foreign to the Charges on which a Prisoner was
                            tried, alledging at the same Time that Major Reid was not accountable for any Thing contained in his said Defence before
                            that Court; but if there were Errors or Crimes in it, it would in that Case be the Subject of another Trial—and on that
                            Ground the said Defence was admitted.
                        4thly The Want of a regular judicious System in Mr Edwards will more fully appear by his Conduct in the said
                            late Court-Martial whereof Col. Putnam was President, in objecting to or pleading against the Admission of the said Major
                            Reid’s Defence as Testimony in that Court, alledging at the same Time that it was a new Matter for which he had not a
                            Precedent—when he might and ought to have said that it was a Matter left at his own Request and Major Reid’s Consent by
                            the former for the Determination of the latter Court, for which he had a Precedent in Point.
                        5thly The Want of Abilities and a regular judicious System will also appear in Mr Edwards in the Office of
                            Judge-Advocate by his not peremptorily refusing to sit and act as Judge-Advocate on the late Trial of Major Reid by the
                            said Court-Martial whereof Col. Putnam was President; having been repeatedly objected to by a Corps of Officers, and
                            assigning at the same Time their Reason for such Objection, viz.: his being interested in the Event of the Trial—which
                            they were ready to support.
                        1st The Want of Candour and Impartiality in conducting Prosecutions as Judge Advocate will be found in Mr
                            Edwards, by his declaring to the Court-Martial, on the said late Trial of Major Reid, that the bringing of a Prisoner’s
                            Defence on one Trial as Evidence against him on another was a new Matter for which he had not a Precedent, when the direct
                            contrary will appear to be the Fact, which he must have known, as their was a pointed Precedent established by himself in
                            the former Trial of Major Reid in the Court-Martial whereof Colonel Graton was President; and further, as before observed,
                            the Admission of the said Defence or Libel into the former Court was urged by Mr Edwards on the Grounds of its being at
                            his (Major Reid’s) own Risque for which he was responsible before another Court.
                        2ndly The want of Candour and Impartiality in Mr Edwards, as Judge-Advocate, will also appear by his
                            suppressing some Common Law Quotations and Reasons under the Sanction of the court, in favour of admitting the said
                            Defence or Libel as Testimony produced by Captains White and Lloyd, Agents for the Corps, amongst which they pointed out a
                            Precedent to confute those erroneous Quotations introduced into Court by Major Reid through Mr Edwards—or by neglecting to
                            communicate the same in open Court—and by misapplying or misconstruing others which Mr Edwards thought proper to read in
                            open Court.
                        By objecting to the Testimony of Mr Andrew Luckey on the Charge of Fraud, taken in a legal Manner under the
                            Authority of Congress, and by not insisting on Capt. Duncan’s Evidence on a Court of Enquiry on the same Charge being
                            admitted as Evidence, which had been previously allowed by Major Reid, as appeared by a Certificate from under his own
                            Hand—and by suppressing the Testimony of a Number of Witnesses brought to prove a Charge of Fraud, or Misapplication of
                            Money, the avowed Property of the Soldiers of the Regiment—all which will operate more or less to prove and support the
                            first general Head, viz. The Want of Abilities and a regular judicious System in the Office and Duties of a Judge
                            Advocate.
                        The Neglect of Duty in the Office of Judge-Advocate will, it is presumed, be fully established in Mr
                            Edwards—in supporting the preceding Charges, and in particular by his not insisting to expurge such Parts of Major Reid’s
                            said Defence in the Court-Martial whereof Col. Graton was President as would not tend to justify him under the Charges on
                            which he was tried, or otherwise that he, Major Reid, should be tried for such Parts of the said Defence as were false and
                            criminal, agreeable to a Move then made in Court in Behalf of the Persons aggrieved, and recorded in the Proceedings, to
                            which we refer.
                        By not laying a clear State of all the aforesaid Facts respecting Major Reid’s said Defence in the said
                            former Court before the latter, whereof Col. Putnam was President, in order the more fully to urge not only the Propriety
                            but the absolute Necessity of admitting the said Defence as Testimony on the late Trial of Major Reid.
                        By suppressing, with-holding, or neglecting Evidences, which would naturally tend to convict the Prisoner,
                            Major Reid, on his late Trial by a Court-Martial, viz. Major Reid’s Libel called his Defence on his said former Trial—the
                            Testimony of Andrew Luckey—the Testimony of Capt. Duncan, admitted by Major Reid to be produced as Evidence—and a Number
                            of Witnesses to support the Charge of Fraud: The whole of those Charges herein contained have such an immediate Connection
                            the one with the other that the supporting the one will naturally tend to prove the other, and finally to prove that Mr
                            Thomas Edwards, Judge-Advocate to the American Army, has made himself a Party either as Principal or Accessary to the
                            infamous Libel produced by Major Reid called his Defence on a Trial before the said Court-martial, whereof Col. Graton was
                            President; for all which we conceive he is and ought to be responsible. I have the Honour to be, With great Respect, Your
                            Excellency’s most obedient And most devoted humble Servant,
                        
                            Moses Hazen Brigr Genl
                            For himself and Twenty four
                            officers
                        
                    